Holmes, J.,
dissenting. I dissent due to a lack of evidence to support the Industrial Commission’s findings that relator violated IC-3-07.03(A).
The facts show that the painters put one of their ladders on top of the scaffold so that the base of the ladder was secured to the scaffold top, while the top of the ladder was against the wall to be painted. The placement of the platform between the two ladders created a constant pressure against the top of the scaffold. When one of the painters moved the ladder top, the resulting vibrations caused the unsecured scaffold to kick out, away from the building, allowing the painters and equipment to collapse. These facts by themselves do not show that relator, itself, violated the safety requirement.
The majority completely misinterprets the Ohio Constitution and the legislative intent behind the statutes relative to violations of specific safety requirements. The statutes, in conformity with Section 35, Article II of the Ohio Constitution, were enacted to prevent employers from utilizing faulty and dangerous instrumentalities in derogation of the health and *281safety of their employees. These specific mandates are only violated when the employer knowingly fails to comply with the safety requirements.
The evidence presented below established that relator neither owned nor was responsible for the condition and maintenance of the scaffold. See State, ex rel. Reed, v. Indus. Comm. (1965), 2 Ohio St. 2d 200 [31 O.O.2d 408]. There was no evidence that relator knew the scaffold was unsecured. Further, both the scaffold and job site were in the control of the general contractor, not the subcontracting relator. There is clearly no evidence in the record that relator had any authority to correct the scaffold.
In the absence of evidence on these crucial elements, I would reverse the judgment of the court of appeals.